           Case 1:12-cr-00194-MEM Document 1413 Filed 11/17/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                  :
                                                   1:12-CR-194
                                          :
                  v.
                                          :      (JUDGE MANNION)

JOHN RAWLS,                               :

                       Defendant          :
                                      ORDER
           For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:
        1. Rawls’ Motion for Compassionate Release because of the
             COVID-19 pandemic, (Doc. 1403), is DISMISSED
             WITHOUT PREJUDICE for failure to comply with the
             exhaustion requirement under §3582(c)(1)(A)(i) since he
             filed his motion without first waiting 30 days after he
             allegedly submitted a request to the Warden.
        2. Insofar as Rawls is seeking the court to direct the BOP to
             find him eligible for release from prison under the CARES
             Act, his motion is DISMISSED since the authority to make
             this determination lies with the BOP Director and not the
             court.
                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
Dated: November 17, 2020
12-194-02-ORDER
